DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
New Claim 30 is objected to because of the following informalities: Claim 30 recites the same limitations and depends from the same claim as new Claim 29.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 26 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claim 26 amends the ranges of the lipases used and adds “about” limitations before the ranges, which does not appear to be supported by Applicant’s specification, as the term “about” provides for amounts below and above the claimed range that may not be supported by the specification. In addition, the upper limit of the amended range 0.023 to 0.5 LU/100kg for Rhizopus oryzae does not appear to be supported by the originally filed specification. Similar issues are found in new Claim 31 regarding “about” and the upper limit of 0.5LU/100kg. The Examiner refers Applicant to PG Publication Paragraph 66 regarding providing support for the ranges as previously recited. 

Allowable Subject Matter
Claims 26 and 31 are not rejected by prior art and would be deemed allowable by the Examiner provided the 112 rejections can be overcome.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 15-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Van Winckel (USPA 2011/0097440), previously made of record by the Examiner, and as evidenced by Olesen et al. (WO 94/04035).
Regarding amended Claims 12, 15-24, Van Winckel teaches a method of preparing a bakery product comprising adding to a batter or dough before baking: a first enzyme which is a thermophilic serine protease having an optimum activity higher than 70°C and higher than 80°C, where the protease is preferably a Taq protease, isolated from Thermus aquaticus LMG8924, such as aqualysin I, where the first enzyme is a thermophilic serine protease wherein the ratio between the protease activity at optimum temperature and the protease activity at 25°C is higher than 10 and higher than 15, and is an alkaline or neutral protease, and at least one second enzyme which is a lipase (Paragraphs 22-29, 33, 35, 55, 59). Van Winckel teaches the Taq protease is preferably added to the flour at 350 to 700 units/100kg of flour (Paragraph 29), which is squarely within the claimed range. Since Van Winckel teaches lipase enzymes can be added along with the protease, as set forth above, the lipase enzymes would inherently be either a triacylglycerol lipase or triacylglycerol acylhydrolase as defined by enzyme entry EC 3.1.1.3, as evidenced by Olesen who teaches that lipase (EC 3.1.1.3) is an enzyme belonging to the glycerol ester hydrolases, which catalyzes hydrolysis of ester bonds in triglycerides (Paragraph ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Winckel (USPA 2011/0097440), previously made of record by the Examiner, in view of Olesen et al. (WO 94/04035).
Regarding amended and new Claims 25 and 27-30, Van Winckel is relied upon as above and teaches the second enzyme can be a lipase, as set forth previously but does not specifically teach the claimed microbial source of the lipase. 
Olesen teaches of methods of preparing dough improvers using lipases (Page 2, lines 30-36) and teaches adding lipase to bread doughs (Page 3, lines 5-10). Olesen teaches that the addition of lipase results in an increased volume and improved softness of a baked product in addition to improved anti-staling effect (Page 4, lines 20-35). Olesen teaches that the lipases of the invention can be sourced from microbial sources, including Rhizomucor miehei (Page 6, lines 35-39). Lastly, Olesen also teaches adding proteases along with the lipase in the disclosed bread improver compositions, where the additional enzymes are also preferably from microbial 
origin as well (Page 9, lines 1-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a microbial lipase such as those taught by Oleson in a method of preparing dough improvers. 
	Regarding new Claims 27-30, since Van Winckel teaches the claimed first enzyme/thermophilic serine protease in amounts within the claimed ranges, and teaches using lipase along with the protease, and Oleson renders obvious the use of the specific microbial lipases such as those claimed in Claim 25 for use in dough improver compositions for increased volume, improved softness and anti-staling benefits, one of ordinary skill in the art would have reasonably expected the baked products comprising the claimed protease and lipase would have functioned as claimed, absent any teaching to the contrary.  
Response to Arguments
The enablement and 112 rejections previously set forth have been withdrawn in light of Applicant’s amendments to the claims. However, a new 112 new matter rejection has been set forth for amended Claim 26 and new Claim 31, as set forth above. Applicant states that support for the upper limit of 0.5 LU/100kg flour can be found in Example 3b in the specification. However, the Examiner respectfully disagrees that Example 3b provides support for that upper limit and there does not appear to be support for that high of a range for the Rhizopus oryzae lipase in the disclosed compositions. Regarding the assertions of unexpected benefits or synergy associated with the combination of the two claimed enzymes in a baked product, it is only Applicant’s claims 26 and 31 that are commensurate in scope with the unexpected benefits. Applicant is using amounts of the lipase that are well below what is conventional in the prior art for achieving the disclosed benefits of the baked product. The previously applied reference of Oleson teaches all of the three lipase enzymes can be used in dough improver compositions and can be generally used in amounts of 10-2000 LU/kg of flour. Applicant’s claims require a range between 5-200 LU/100kg or less of one of the claimed lipases, which is much less than what is disclosed by Oleson. Oleson also teaches that amounts of lipase less than 10 LU/kg flour do not result in any beneficial effects to the dough. By contrast, Applicant shows an unexpected synergy between lower than conventional amounts of particular lipase with a thermophilic serine protease to achieve various results, including greater than the sum of the reduction in maximum force needed to break a baked product as compared to products comprising either of the enzymes alone, and also benefits associated with improved short bite.  Therefore, for the above mentioned reasons, Applicant’s claims 26 and 31 that require a certain amount of a lipase have been seen as allowable over the prior art, provided the 112 rejections over these claims can be overcome. Therefore, the office action is made final at this time and deemed proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             	6/14/2022